This case came before the court upon an attachment against the defendants Elder and Ridabock for a violation of an injunction restraining a nuisance carried on by the Butcher’s Melting Association in the city of New-York. Order declaring the defendants guilty of the contempt, and imposing upon Elder a fine of $250, in addition to his half of the complainant’s costs and counsel fees,
■amounting in the whole to $445,75 ; and upon Ridabock a fine of $195,75, being his portion of the eosts and expenses of the proceedings as to him.